Case 2:19-cr-00068-I\/|CE Document 40 Filed 04/15/19 Pag
AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT CoURT

for the

APR 1<'=5 2019

RK, US D!§?Ri
.EyAg'*ERN D STFHCT OFCCTAcI:JoFUORRL|A

Eastern District of Califomia

 

 

United States of America
v. § ease No. 2119-CR-00068 MCE
)
BENJAMIN GILBERT §
Defena'ant
WAIVER oF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice I Waive my right to prosecution by indictment and consent to prosecution by
information

 

Date:

/,M //L//A ,

Dej§/a'ant s signature

Signa?u"re‘?qf‘dejen'£{aa'nt ’s attorne

   

Dina Santos
Printea' name of defendant ’s attorney

,%M//

Jua‘§e s signature

 

 

Kendall J. Newman, United States Magistrate Judge

Judge ’s printed name ana' title

 

 

